     Case: 1:19-cr-00865 Document #: 20 Filed: 12/06/19 Page 1 of 1 PageID #:38

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:19−cr−00865
                                                           Honorable John J. Tharp Jr.
Kathryn Choi, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 6, 2019:


         MINUTE entry before the Honorable John J. Tharp, Jr. as to Kathryn Choi, Oliver
Han: Upon the parties' agreed request, a change of plea hearing on behalf of both
defendants is set on 1/16/20 at 2:00 p.m. The status hearing set by Judge Gilbert for 12/19
is stricken. Without objection, time is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and
(B)(iv) through 1/16/20 to facilitate and enable the parties to continue their negotiations
and review of a written plea agreement. The Court finds that the ends of justice served by
taking this action outweigh the best interests of the public and the defendants in a speedy
trial. Mailed notice (air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
